Citation Nr: 0638033	
Decision Date: 12/07/06    Archive Date: 12/19/06

DOCKET NO.  04-04 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral 
sensorineural hearing loss.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a nervous disorder.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a skin condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The veteran had active service from December 1972 until March 
1975 and from January 1991 until August 1991.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from August 2002 and March 2003 Rating 
Decisions from the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Juan, the Commonwealth of Puerto 
Rico.

A review of the claims file reveals the veteran applied for 
service connection for tinnitus, hair loss, loss of strength, 
a sleep disorder, and difficulty concentrating.  The RO has 
not adjudicated these claims and as such these issues are 
REFERRED to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A preliminary review of the record discloses that further 
development is necessary.  Specifically, the Board finds the 
duty to notify has not been satisfied.  The veteran seeks 
service connection for hearing loss, a skin condition and a 
nervous condition.  

The veteran previously was denied service connection for 
hearing loss by rating decisions dated in October 1995, 
February 2000, and May 2002.  The veteran did not perfect 
appeals for any of the prior decisions, and as such, the 
decisions have become final.  38 C.F.R. § 20.1103.  
The veteran was denied service connection for a nervous 
disorder in February 1977, August 1977, and May 2002 rating 
decisions.  Rating decisions dated in February1977, October 
1995, and May 2002 denied service connection for a skin 
condition.  These decisions are also final.  38 C.F.R. 
§§ 20.1100, 20.1103.  Therefore the submission of "new and 
material" evidence is necessary in order to reopen the 
claims.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), it was held that 
when a claimant seeks to reopen a previously denied claim, VA 
must examine the bases for the denial in the prior decision 
and advise the claimant what evidence would be necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial. 

Although the veteran received letters of notification dated 
in March 2002 and February 2003 which addressed the 
requirements of new and material evidence, these letters did 
not provide specific information concerning the elements 
which were previously found insufficient and as such did not 
comply with the holding in Kent.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC will advise the veteran of 
what evidence would substantiate his 
petition to reopen his claims of service 
connection for a skin condition, a nervous 
condition and hearing loss.  Apart from 
other requirements applicable under the 
Veterans Claims Assistance Act (VCAA), the 
RO/AMC will comply with the Kent ruling, 
and advise the veteran of the evidence and 
information that is necessary to reopen 
the claims and the evidence and 
information that is necessary to establish 
his entitlement to the underlying claims 
for the benefits sought by the claimant.  
In so doing, the RO/AMC will comply with 
any directives of the Veterans Benefits 
Administration and advise the claimant of 
the element or elements required to 
establish service connection that were 
found insufficient in the previous 
denials.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002).

2.  The RO should take such additional 
development action as it deems proper with 
respect to the veteran's claims, including 
the conduct of any other appropriate VA 
examinations.

When the development requested has been completed, the 
veteran's petition to reopen claims for service connection 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


